It is seriously insisted, on application for rehearing, that the evidence authorized the jury to find the defendant guilty of obtaining money under false pretense, in that he obtained a signature to a promissory note by false pretense and that the note was paid. A complete answer to this contention is that the jury found the defendant not guilty as to obtaining the signature to the note by false pretense. If he did not obtain the signature to the note by false pretense, as the jury found, then he could not have obtained the money by false pretense; there being no evidence that he obtained anything as charged, except the signature to the promissory note, and the jury found by their verdict he did not obtain it by false pretense.
If the state's contention and insistence be true, the defendant must have obtained the signature to the note by false pretense, and the jury found by their verdict that he did not so obtain the signature to the note as charged.
Application overruled.